316 F.2d 475
Jesse Erette WILLIAMS, Appellant,v.UNITED MINE WORKERS OF AMERICA, Appellee.
No. 8873.
United States Court of Appeals Fourth Circuit.
Argued April 3, 1963.Decided April 8, 1963.

W. Hayes Pettry, Charleston, W. Va., for appellant.
M. E. Boiarsky, Charleston, W. Va.  (Harrison Combs, Washington, D.C., on brief), for appellee.
Before HAYNSWORTH, BOREMAN, and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
This is an action brought in the District Court by a union member against the United Mine Workers of America.  The plaintiff contends that the Labor-Management Reporting and Disclosure Act, 101(a)(4), 29 U.S.C.A. 411(a)(4) (1959), gives him the right to bring an action in the District Court against the Union to make the Union enforce or assist him in enforcing his rights to benefits against the trustees of the United Mine Workers of America Welfare and Retirement Fund.


2
The District Court dismissed the action below on the grounds that it did not have jurisdiction and that the complaint did not state a cause of action.  We affirm.  Horn v. Amalgamated Ass'n of Street, Elec. Ry. & Motor Coach Emp., 194 F.Supp. 560 (E.D.Mich.1961); Allen v. Armored Car Chauffeurs and Guards, etc., 185 F.Supp. 492 (D.N.J.1960).